



COURT OF APPEAL FOR ONTARIO

CITATION: Krivicic (Re), 2016 ONCA 742

DATE: 20161007

DOCKET: C61883

Doherty, Hourigan and Roberts JJ.A.

IN THE MATTER OF:  ELVIS KRIVICIC

AN APPEAL UNDER PART XX.1 OF THE
CODE

Elvis Krivicic, appellant appearing in person

Jill R. Presser, amicus curiae

Nadia Thomas, for the Crown

James Thomson, for the Person in Charge of the Waypoint
    Centre for Mental Health

Heard: October 5, 2016

On appeal against the disposition of the Ontario Review
    Board dated, March 31, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed as moot as the order under appeal made in March
    2016 has been overtaken by the order in August 2016.

[2]

Mr. Krivicic has appealed the August disposition. It is imperative that
    the appeal be heard in a timely fashion. Ms. Presser has been appointed
amicus
.
    Ms. Thomas will assume carriage for the Crown and I will be available to case
    manage if necessary.


